THOMAS, District Judge.
An injunction against all the defendants is demanded, both by reason and by the authority of former decisions. The only doubt arises from the objection that the bill is multifarious; but such an objection, unless raised by demurrer, is waived, and the court cannot anticipate that demurrer upon such ground will be interposed.
Where a defendant is, or claims to be, under contract with the complainant, he will not be enjoined from selling stamps tha!t he has obtained from complainant for the purposes of the contract; but this will not justify his using stamps procured from other sources. Moreover, persons who purchased stamps from Donahue, under the belief that he was authorized to sell the same, are not restrained from, using such stamps.
An order drawn pursuant to these views may be presented on notice.